Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. No.11110506B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For independent claim 20:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and of U.S. Patent claims highlights (see underlined features in the of U.S. Patent claims) what elements have been excluded in the presentation of the present application claims.  



Present application (17410120) claims 20 
U.S. Patent No.11110506B2 claim 1
A die press device for a press machine for forming a blank comprising: 
an upper press assembly, said upper press assembly including a press slide and an upper die connected to said press slide; 
a cushion platform, said cushion platform including 







a binder, a top surface of said binder configured to support the blank; 

at least one hydraulic cylinder supporting at least a portion of said cushion platform, said cushion platform configured to move in response to a force applied thereto by said upper press assembly; 
a control valve configured to permit flow, restrict flow, or combinations thereof of hydraulic fluid from a chamber of said at least one hydraulic cylinder; and; 


a controller, said controller communicating with 
a) an upper press position indicator that indicates a positioned of one or more components of said upper press assembly, and
 b) a cushion platform position indicator that indicates a positioned of one or more components of said cushion platform; 








said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder; wherein said controller is operative to vary a value of said minimum pressure during a working stroke of said press machine; 

wherein said controller is configured to a) determine a thickness of the blank upon detection of contact of said upper press assembly with the blank, b) calculate whether the thickness of the blank is within a thickness tolerance of a preset thickness value, and/or 
c) cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when the thickness of the blank is not within the thickness tolerance, and, 

wherein said controller is configured to a) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; 


b) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank; and/or 

c) altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank.
A die press device for a press machine for forming a blank comprising: 
an upper press assembly, said upper press assembly including a press slide and an upper die connected to said press slide; 
a cushion platform, 
said cushion platform including a transfer plate, a bolster positioned at least partially above an upper surface of said transfer plate, a lower die positioned on an upper surface of said bolster, a plurality of transfer pins positioned between a top surface of said lower die and 
a bottom surface of a binder, a top surface of said binder configured to support the blank; 
at least one hydraulic cylinder supporting at least a portion of said cushion platform, said cushion platform configured to move in response to a force applied thereto by said upper press assembly; 
a control valve configured to permit flow, restrict flow, or combinations thereof of hydraulic fluid from a chamber of said at least one hydraulic cylinder; and; 

a controller, said controller communicating with 
a) an upper press position indicator that indicates a positioned of one or more components of said upper press assembly, and 
b) a cushion platform position indicator that indicates a positioned of one or more components of said cushion platform; said controller configured to selectively open, close, or combinations thereof said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder to thereby control movement of said cushion platform when said upper press assembly applies a force thereto; 
wherein said controller is operative to control said control valve to vary a value of said minimum pressure during a working stroke of said press machine; 


wherein said controller includes first and second control values that are used to control said control valve based on position information received from said upper press position indicator, said cushion platform position indicator, or combinations thereof, 
wherein said controller is configured to a) determine a thickness of the blank upon detection of contact of said upper press assembly with the blank, b) calculate whether the thickness of the blank is within a thickness tolerance of a preset thickness value,

 c) cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when the thickness of the blank is not within the thickness tolerance, and, 


wherein said controller is configured to A) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; 

B) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank and, 


C) altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank, and, wherein said controller causes a pulsating frequency force and a variable force to be applied to the blank during the pressing of the blank.


Claim 32 rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. No.11110506B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For dependent claim 32:
Present application (17410120) claims 32 
U.S. Patent No.11110506B2 claim 1
at least one of a pressure transducer for supplying a pressure feedback signal indicative of said lower chamber pressure to said controller or a position transducer operative to provide position feedback of said cushion platform to said controller
wherein said controller is configured to A) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder


Further and regarding claim 32 the limitation of “wherein said controller is configured to a) monitor conditions of said press cushion device during a stroke of said press machine forming a part using a first force profile, said monitored conditions including at least one of a position of or a pressure applied by said lower chamber, b) analyze said monitored conditions to detect occurrence of a defect in said part, and/or c) when a defect is detected, alter at least one parameter of said first force profile in a manner to reduce recurrence of said detected defect” is the same as the limitation of “wherein said controller is configured to a) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; b) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank; and/or c) altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank “ of claim 20 of Present application (17410120) which claim 32 depend from.

Claims 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims application 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13, respectively, of U.S. Patent No. No.11110506B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For dependent claims 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 and 33 the recited limitations are contained in co-pending application 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13, respectively.

Claim 34 rejected on the ground of non-statutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11110506B2 in view of Kohno (US20110226141); Because
For independent claim 34:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and of U.S. Patent claims highlights (see underlined features in the of U.S. Patent claims) what elements have been excluded in the presentation of the present application claims.  







Present application (17410120) claims 34
U.S. Patent No.11110506B2 claim 14
A method of controlling a press cushion device of a press, wherein said method comprises:
providing a die press device for a press machine comprising:
an upper press assembly, said upper press assembly including a press slide and an upper die connected to said press slide;
 a cushion platform, said cushion platform including a binder, a top surface of said binder configured to support the blank;

at least one hydraulic cylinder supporting at least a portion of said cushion platform, said cushion platform configured to move in response to a force applied thereto by said upper press assembly;

a control valve configured to permit flow, restrict flow, or combinations thereof of hydraulic fluid from a chamber of said at least one hydraulic cylinder; and;
a controller, said controller communicating with a) an upper press position indicator that indicates a positioned of one or more components of said upper press assembly, and b) a cushion platform position indicator that indicates a positioned of one or more components of said cushion platform; said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder;

wherein said controller is operative to vary a value of said minimum pressure during a working stroke of said press machine;



wherein said controller is configured to 
a) determine a thickness of the blank upon detection of contact of said upper press assembly with the blank, b) calculate whether the thickness of the blank is within a thickness tolerance of a preset thickness value, and/or 
c) cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when the thickness of the blank is not within the thickness tolerance, and,

wherein said controller is configured to a) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; 
b) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank and/or, 
c) altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank;
causing said controller to cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when said determined thickness is not within said thickness tolerance;
forming a first part using said press under a first preset force profile;
monitoring conditions of said press during said forming of said first part, said monitored conditions including at least one of a position of said upper press assembly, or a position, pressure, or velocity of said cushion platform;
comparing said monitored conditions of said upper press assembly with at least one of said monitored conditions of a) position of said cushion platform, b) pressure of said cushion platform, c) position of said upper press assembly, and any combination of a), b) and c);
analyzing said monitored conditions to detect a defect in said first part, said analyzing said monitored conditions includes 
i) comparing position data of said upper press assembly to position data of said cushion platform to detect formation of a wrinkle in said part, ii) detecting a pressure relief spike corresponding to a tear in said part, iii) detecting a velocity change in said cushion platform indicative of a tear in said part, and any combination of i), ii) and iii);
altering at least one parameter of said first preset force profile when a defect in said first part is detected to form a second force profile, said first force profile modified in a manner to reduce recurrence of a defect in a second part; and
forming said second part using said press under said second force profile.
A method of controlling a press cushion device of a press, wherein said method comprises:
providing a die press device for a press machine comprising:
an upper press assembly, said upper press assembly including a press slide and an upper die connected to said press slide;
a cushion platform, said cushion platform including a transfer plate and a lower die;


at least one hydraulic cylinder supporting at least a portion of said cushion platform, said cushion platform configured to move in response to a force applied thereto by said upper press assembly;

a control valve configured to permit flow, restrict flow, or combinations thereof of hydraulic fluid from a chamber of said at least one hydraulic cylinder; and;


a controller, said controller configured to selectively open, close, or combinations thereof said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder to thereby control movement of said cushion platform when said upper press assembly applies a force thereto;

wherein said controller is operative to control said control valve to vary a value of said minimum pressure during a working stroke of said press machine;


wherein said controller includes control values that are used to control said control valve;
determining a thickness of said first part upon detection of contact of said upper press assembly with said first part and calculating whether said thickness is within a thickness tolerance of a preset thickness value;
causing said controller to cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when said determined thickness is not within said thickness tolerance;
causing said controller to create a pulsating frequency force and a variable force to be applied to the blank during the pressing of the blank;
forming a first part using said press under a first preset force profile;
monitoring conditions of said press during said forming of said first part, said monitored conditions including at least one of a position of said upper press assembly, or a position, pressure, or velocity of said cushion platform;
comparing said monitored conditions of said upper press assembly with at least one of said monitored conditions of position or pressure of said cushion platform;
analyzing said monitored conditions or said compared monitored conditions to detect a defect in said first part selected from the group consisting of wrinkling of the formed first part and tearing of the first part;
altering at least one parameter of said first preset force profile when a defect in said first part is detected to form a second force profile, said first force profile modified in a manner to reduce recurrence of a defect in a second part; and
forming said second part using said press under said second force profile.


Regarding the limitation of “a binder, a top surface of said binder configured to support the blank” recited in present application claim 34;
U.S. Patent No.11110506B2 claim 14 does not recite “a binder, a top surface of said binder configured to support the blank”;
However; Kohno disclose a method of controlling a press cushion device of a press (abstract),

wherein said method comprises: 
providing a die press device for a press machine (fig.1), comprising: 
an upper press assembly, said upper press assembly including a press slide (fig.1: (101)) and an upper die (fig.1: (201)) connected to said press slide (paragraphs 0055-0060); 
a cushion platform, said cushion platform including a transfer plate (fig.1: (2)); a lower die (fig.1: (202)); and 
a binder (fig.1: (203)), a top surface of said binder configured to support the blank (fig.1: (301)) (paragraphs 0055-0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion platform to have a binder, a top surface of said binder configured to support the blank as taught by Kohno in order to hold the blank (Kohno: paragraphs 0060), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 35, 36, 37, 38 and 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims application 15, 16, 17, 18 and 19, respectively, of U.S. Patent No. No.11110506B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For dependent claims 35, 36, 37, 38 and 39 the recited limitations are contained in co-pending application 215, 16, 17, 18 and 19, respectively.

Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. No.11110506B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For independent claim 34:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and of U.S. Patent claims highlights (see underlined features in the of U.S. Patent claims) what elements have been excluded in the presentation of the present application claims.  

Present application (17410120) claims 34
U.S. Patent No.11110506B2 claim 20
A method of controlling a press cushion device of a press, wherein said method comprises:

providing a die press device for a press machine comprising:
an upper press assembly, said upper press assembly including a press slide and an upper die connected to said press slide;
 a cushion platform, said cushion platform including a binder, a top surface of said binder configured to support the blank;





at least one hydraulic cylinder supporting at least a portion of said cushion platform, said cushion platform configured to move in response to a force applied thereto by said upper press assembly;
a control valve configured to permit flow, restrict flow, or combinations thereof of hydraulic fluid from a chamber of said at least one hydraulic cylinder; and;
a controller, said controller communicating with a) an upper press position indicator that indicates a positioned of one or more components of said upper press assembly, and b) a cushion platform position indicator that indicates a positioned of one or more components of said cushion platform; said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder;






wherein said controller is operative to vary a value of said minimum pressure during a working stroke of said press machine;



















wherein said controller is configured to 







a) determine a thickness of the blank upon detection of contact of said upper press assembly with the blank, b) calculate whether the thickness of the blank is within a thickness tolerance of a preset thickness value, and/or 



c) cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when the thickness of the blank is not within the thickness tolerance, and,









wherein said controller is configured to a) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; 
b) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank and/or, 
c) altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank;
causing said controller to cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when said determined thickness is not within said thickness tolerance;
forming a first part using said press under a first preset force profile;
monitoring conditions of said press during said forming of said first part, said monitored conditions including at least one of a position of said upper press assembly, or a position, pressure, or velocity of said cushion platform;
comparing said monitored conditions of said upper press assembly with at least one of said monitored conditions of a) position of said cushion platform, b) pressure of said cushion platform, c) position of said upper press assembly, and any combination of a), b) and c);
analyzing said monitored conditions to detect a defect in said first part, said analyzing said monitored conditions includes 
i) comparing position data of said upper press assembly to position data of said cushion platform to detect formation of a wrinkle in said part, ii) detecting a pressure relief spike corresponding to a tear in said part, iii) detecting a velocity change in said cushion platform indicative of a tear in said part, and any combination of i), ii) and iii);
altering at least one parameter of said first preset force profile when a defect in said first part is detected to form a second force profile, said first force profile modified in a manner to reduce recurrence of a defect in a second part; and
forming said second part using said press under said second force profile.

A method of controlling a press cushion device of a press, wherein said method comprises:

providing a die press device for a press machine comprising:
an upper press assembly, said upper press assembly including a press slide and an upper die connected to said press slide;
a cushion platform, said cushion platform including a transfer plate, a bolster positioned at least partially above an upper surface of said transfer plate, a lower die positioned on an upper surface of said bolster, a plurality of transfer pins positioned between a top surface of said lower die and a bottom surface of a binder;
a hydraulic cylinder supporting at least a portion of said cushion platform, said cushion platform configured to move in response to a force applied thereto by said upper press assembly;

a control valve configured to permit flow, restrict flow, or combinations thereof of hydraulic fluid from a chamber of said at least one hydraulic cylinder; and;
a controller, said controller communicating with a) an upper press position indicator that indicates a position of one or more components of said upper press assembly, b) a cushion platform position indicator that indicates a position of one or more components of said cushion platform, and combinations thereof; said controller configured to selectively open, close, or combinations thereof said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder to thereby control movement of said cushion platform when said upper press assembly applies a force thereto;
wherein said controller is operative to control said control valve to vary a value of said minimum pressure during a working stroke of said press machine;
wherein said controller includes first and second control values that are used to control said control valve based on position information received from said upper press position indicator and said cushion platform position indicator, said first set of control values used to control said control valve at a first position when first position information is received from said controller, said second set of control values used to control said control valve at a second position when second position information is received by said controller, said controller controls said control valve to cause a plurality of pressure pulses of hydraulic fluid to said at least one hydraulic cylinder, 


said controller including I) pulse frequency values to cause a certain a pulse width frequency of said plurality of pulses of hydraulic fluid to said at least one hydraulic cylinder, II) pulse amplitude values to cause a certain pulse amplitude of said plurality of pulses of hydraulic fluid to said at least one hydraulic cylinder, and combinations thereof;

determining a thickness of said first part upon detection of contact of said upper press assembly with said first part and calculating whether said thickness is within a thickness tolerance of a preset thickness value;
providing said controller information from said upper press position indicator and said cushion platform position indicator upon detection of contact of said upper press assembly with said first part;
causing said controller to cause increased pressure to be applied by said at least one hydraulic cylinder supporting at least a portion of said cushion platform when said determined thickness is not within said thickness tolerance;
causing said controller to create a pulsating frequency force and a variable force to be applied to the blank during the pressing of the blank;
forming a first part using said press under a first force profile;
monitoring conditions of said press during said forming of said first part, said monitored conditions including at least one of a position of said upper press assembly, or a position, pressure, or velocity of said cushion platform;
comparing said monitored conditions of said upper press assembly with at least one of said monitored conditions of A) position of said cushion platform, B) pressure of said cushion platform, C) position of said upper press assembly, and any combination of A), B) and C);
analyzing said monitored conditions to detect a defect in said first part, said analyzing said monitored conditions includes 
i) comparing position data of said upper press assembly to position data of said cushion platform to detect formation of a wrinkle in said part,
 ii) detecting a pressure relief spike corresponding to a tear in said part, iii) detecting a velocity change in said cushion platform indicative of a tear in said part, and any combination of i), ii) and iii);
altering at least one parameter of said first force profile when a defect in said part is detected to form a second force profile, said first force profile modified in a manner to reduce recurrence of said detected defect; and forming a second part using said press under said second force profile.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regrading claim 20, in lines 11-15” a controller, said controller communicating with a) an upper press position indicator that indicates a positioned of one or more components of said upper press assembly, and b) a cushion platform position indicator that indicates a positioned of one or more components of said cushion platform; said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder” render the claim indefinite because it is unclear what is meant by “said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder”.

As best under stood and for the purpose of the examination, the Examiner interpreted “said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder” as “said controller configured to open and close, or combinations said control valve to maintain a minimum pressure in said chamber of said hydraulic cylinder”
Claims 21-33 are rejected because they depend from claim 20.

Regrading claim 32, the phrase “wherein said controller is configured to a) monitor conditions of said press cushion device during a stroke of said press machine forming a part using a first force profile, said monitored conditions including at least one of a position of or a pressure applied by said lower chamber, b) analyze said monitored conditions to detect occurrence of a defect in said part, and/or c) when a defect is detected, alter at least one parameter of said first force profile in a manner to reduce recurrence of said detected defect” render the claim indefinite because it is unclear if this phrase is the same as or different from “wherein said controller is configured to a) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; b) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank; and/or c) altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank” that recited in claim 20 which claim 32 depends from.  

As best understood and for the purpose of the examination, the Examiner interpreted “wherein said controller is configured to a) monitor conditions of said press cushion device during a stroke of said press machine forming a part using a first force profile, said monitored conditions including at least one of a position of or a pressure applied by said lower chamber, b) analyze said monitored conditions to detect occurrence of a defect in said part, and/or c) when a defect is detected, alter at least one parameter of said first force profile in a manner to reduce recurrence of said detected defect” is the same as “wherein said controller is configured to a) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; b) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank; and/or c) altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank” that recited in claim 20 which claim 32 depends from.  
Claim 32 recites the limitation "said lower chamber" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear what is meant by “said lower chamber”;
As best understood and for the purpose of the examination, the Examiner interpreted “said lower chamber” as “said lower chamber of hydraulic cylinder”.

Regrading claim 34, in lines 33-35 the phrase “causing said controller to cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when said determined thickness is not within said thickness tolerance” render the claim indefinite because it is unclear if this phrase is the same as or different from “cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when the thickness of the blank is not within the thickness tolerance” that recites in the same claim 34 lines 22-24.
As best understood and for the purpose of the examination the Examiner interpreted “causing said controller to cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when said determined thickness is not within said thickness tolerance” is the same as “cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when the thickness of the blank is not within the thickness tolerance” that recites in the same claim 34 lines 22-24.

Regrading claim 34, in lines 38-40 the limitations “monitoring conditions of said press during said forming of said first part, said monitored conditions including at least one of a position of said upper press assembly, or a position, pressure, or velocity of said cushion platform” render the claim indefinite because:
Claim 34 recites in lines 25-28 “wherein said controller is configured to a) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder”;
So, it is unclear what the condition been monitored by the controller; 
what is the different between the limitations of lines 38-52 and limitations of lines 25-28; and 
it is unclear what is the different between the monitored pressure of lines 38-52 and the monitored pressure of lines 25-28;

Regrading claim 34, in lines 43-48 the limitations “analyzing said monitored conditions to detect a defect in said first part, said analyzing said monitored conditions includes i) comparing position data of said upper press assembly to position data of said cushion platform to detect formation of a wrinkle in said part, ii) detecting a pressure relief spike corresponding to a tear in said part, iii) detecting a velocity change in said cushion platform indicative of a tear in said part, and any combination of i), ii) and iii)” render the claim indefinite because:
Claim 34 recites in lines 40-43 “comparing said monitored conditions of said upper press assembly with at least one of said monitored conditions of a) position of said cushion platform, b) pressure of said cushion platform, c) position of said upper press assembly, and any combination of a), b) and c)”
So, it is unclear what is the different between the limitations of lines 43-48 and limitations of lines 40-43;

Regrading claim 34, in lines 48-50 the limitations “altering at least one parameter of said first preset force profile when a defect in said first part is detected to form a second force profile, said first force profile modified in a manner to reduce recurrence of a defect in a second part” render the claim indefinite because: 
Claim 34 lines 30-32 recites “altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank”;
So, it is unclear what is the different between the limitations of lines 48-50 and limitations of lines 30-32;

Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under. See MPEP § 2173.05(p).
Further, no prior art rejection been provided in this Office action for claim 34 because the claim as drafts is unclear and indefinite. Proper clarification is required in the reply to this Office Action. 
Claims 35-40 are rejected because they depend from claim 34. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 26-31 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe (US20170182539A1) in view of Kohno (US 20110226141), Martinez (US4750131A) and Martinez (US4548066A).

Regarding claim 20 Makabe disclose a die press (fig.1: (100) device for a press machine for forming a blank (fig.1: (30)) (abstract), comprising: 
an upper press assembly, said upper press assembly including a press slide (fig.1: (14)) and an upper die (fig.1: (20)) connected to said press slide (paragraphs 0045-0048); 
a cushion platform (fig.1: (110)), said cushion platform including a binder (fig.1: (102)), a top surface of said binder configured to support the blank (fig.1: (30)); 
at least one hydraulic cylinder (fig.1: (120)) supporting a at least a portion of said cushion platform (fig.1: (110)), 
said cushion platform configured to move in response to a force applied thereto by said upper press assembly (paragraph 0050-0051);
a control valve (fig.1: (144)) configured to permit flow, restrict flow, or combinations thereof of hydraulic fluid from a chamber (fig.1: (120b)) of said at least one hydraulic cylinder (paragraph 0058); and  
a controller (fig.1: (160)), said controller communicating with 
 a) an upper press position indicator (fig.7: (32)) that indicates a positioned of one or more components of said upper press assembly (paragraph 00137), and 
b) a cushion platform position indicator (fig.7: (112)) that indicates a positioned of one or more components of said cushion platform; 
said control valve (fig.1: (44)) to maintain a minimum pressure in said chamber of said hydraulic cylinder (paragraphs 0058, 0064 and 0070); 

Makabe does not disclose wherein said controller is operative to vary a value of said minimum pressure during a working stroke of said press machine; wherein said controller is configured to a) determine a thickness of the blank upon detection of contact of said upper press assembly with the blank, b) calculate whether the thickness of the blank is within a thickness tolerance of a preset thickness value, and/or c) cause increased pressure to be applied by said least one hydraulic cylinder supporting at least a portion of said cushion platform when the thickness of the blank is not within the thickness tolerance, and, 
wherein said controller is configured to a) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; b) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank; and/or c) altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank.  

Kohno teaches a die cushion device for press machine, comprising:
a hydraulic cylinder (fig.1: (3)) for supporting a cushion platform (fig.1: (2)) (paragraph 0059);
a control valve (fig.1: (10)) (paragraphs 0062 and 0099);
a controller (figs.3 and 4: (70)) (paragraphs 0099-0100) configured to selectively open, close, or combinations thereof said control valve (fig.1: (44)) to maintain a minimum pressure in said chamber of said hydraulic cylinder to thereby control movement of said cushion platform when said slide of said press machine applies a force thereto (paragraphs 0062 and 0107-0108);
wherein the controller is operative to control said control valve to vary a value of said minimum pressure during a working stroke of said press machine (paragraph 0101: the controller is set the die cushion pressure value in response to the cushion pad position).
Both of Makabe and Kohno are related to a press;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Makabe’s device to control a control valve to vary a value of a minimum pressure during a working stroke of a press machine as taught by Kohno, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Martinez (US4548066A) teaches a die press (fig.1: (10) device for a press machine for forming a blank (fig.1: (22)) (abstract), comprising: 
an upper die (fig.1: (17)), a lower die (fig.1: (14)), and a controller (fig.1: (28)) (col.2 lines 17-27 and lines 49-59);
wherein the controller is configured to:
a) determine a thickness of the blank upon detection of contact of said upper press assembly with the blank (fig.4c: step (67)) (col.5 line 46-col.6 line 8), 
b) calculate whether the thickness of the blank is within a thickness tolerance of a preset thickness value (fig.4c: (step 76)), 
c) cause increased pressure to be applied when the thickness of the blank is not within the thickness tolerance) (col.5 line 46-col.6 line 8: adjust the pressure to avoid forming defective parts).

Both of Makabe and Martinez (US4548066A) are related to a press;
Makabe disclose hydraulic cylinder (fig.1: (120)) supporting the cushion platform (fig.1: (110));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Makabe’s device to have : a) determine a thickness of the blank upon detection of contact of said upper press assembly with the blank, b) calculate whether the thickness of the blank is within a thickness tolerance of a preset thickness value, c) cause increased pressure to be applied when the thickness of the blank is not within the thickness tolerance as taught by Martinez (US4548066A), because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Martinez (US4750131A) teaches a press machine (abstract), comprising: 
die (fig.1: (14)), 
a lower pressure pad (fig.1: (17)), 
a controller (fig.1: (28)) is configured to monitor conditions of the lower pressure pad (fig.1: (17)) (col.4 line 35-48) during a stroke of the press machine forming a part using a first force profile (col.2 line 56-64, fig.1: the force transducer (13) produce a force signal that exerted by a pressure plate (17) on formed part (22));
analyze the monitored conditions to detect occurrence of a defect in formed part (col.2 lines 20-27 and figs.3a -3d: show the variation in force data to determine the flaws, these data can be printed out for analysis) (col.4 lines 27-50 and fig.4: the data is analysis to detect any defect).
When a defect is detected, alter at least one parameter of said first force profile in a manner to reduce recurrence of said detected defect (col.4 line 31-34 and fig.4: step 52).

Both of Makabe and Martinez (US4750131A) are related to a press;
Makabe disclose a pressure sensor (fig.1: detector (122)) for supplying a pressure feedback signal indicative of said lower chamber pressure to said controller (fig.1: (160)) or a position detector (fig.1: detector (112)) operative to provide position feedback of said cushion platform to said controller (fig.1: (160)) (paragraph 0052);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Makabe’s device to have: A) monitor conditions of said die press device during a stroke of said press machine forming the blank using a first force profile, said monitored conditions including at least one of a position of said cushion platform of or a pressure applied by said at least one hydraulic cylinder; B) analyze said monitored conditions to detect occurrence of defect in the formed blank selected from the group consisting of wrinkling of the formed blank and tearing of the formed blank and, C') altering at least one parameter of said first force profile when a defect is detected by said controller to reduce recurrence of said defect when processing a subsequent blank as taught by Martinez (US4750131A), because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 26, Makabe disclose wherein said controller (160) is configured to control a gap between said upper press assembly and said cushion platform based at least in part on feedback from said upper press position indicator, said cushion platform position indicator, or combinations thereof by selectively opening, closing, or combinations thereof said control valve.
(the position of the platform cushion (110) is corresponding to the gap between the upper press (14) and cushion platform (110); (paragraphs 0137-0138: the controller (160) receives a command value from command device (150) indicating a command value indicating a position and die cushion pressure corresponding to the die cushion force; 
then by using the position detectors (112) and (32); the controller (160) detects the position of the cushion platform (110) and the slide (14) during the die position control to perform the die cushion force control and the die cushion position control, and outputs of a control signal for controlling the proportion flow control valve).
.  
Regarding claim 27, Makabe disclose the controller (fig.1: (160)) is configured to adjust said pressure of said hydraulic fluid via said control valve based at least in part on variations in said gap between said press slide and said cushion platform during a stroke of said press machine (paragraph 0068: the pressure is increased or decreased by the controller (160) based on the position between the slide (14) and pad (110)).

Regarding claim 28, Makabe disclose an accumulator (paragraph 0135: (143A) for receiving pressurized fluid from said at least one hydraulic cylinder, and a die cushion position detector (112) (paragraph 0137).
Regarding the limitation wherein a position of said cushion platform can be calculated from a pressure rise in said accumulator,
One having ordinary skill in art knows position (height) can be calculated as from the formula below:
Pstatic fluid = ρgh where
ρ = m/V = fluid densityg = acceleration of gravityh = depth of fluid


Therefore, it can calculate a linear position (h) from known pressure for a specific fluid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the detector position of the Makabe’s device and modify the controller of the Makabe’s device to calculated a position of cushion platform from a pressure rise in said accumulator in order to minimize the cost of using a position sensor.

Regarding claim 29, Kohno teaches a flow rate sensor configured to sense flow rate from said at least one hydraulic cylinder (paragraph 0116: flow rate detector), 
Regarding the limitation “wherein a position of said cushion platform can be calculated using said flow rate sensor”.
One having ordinary skill in art knows the velocity of liquid can be calculated from the formula below:
Q = Av
Q = Fluid flow rate (m3/s or L/s).
A = area of the container that contain the fluid (m2).
v = velocity of the liquid (m/s).

The Velocity = distance/time
Therefore, it can calculate a linear position (h) from known velocity for a given time.

Regarding claim 30, Kohno teaches a hydraulic power unit including a pump and motor (fig.3: (4)) for supplying pressurized fluid to the hydraulic cylinder (fig.3: (3)) (paragraph 0115.


Regarding claim 31, Makabe disclose comprising an accumulator (paragraph 0135: (143A)) for storing pressurized fluid when said cushion pad is displaced by said press slide, said stored pressurized fluid available for returning said cushion pad (paragraph 0135).

Regrading claim 32, Martinez (US4750131A) teaches 
a controller (fig.1: (28)) is configured to monitor conditions of the lower pressure pad (fig.1: (17)) (col.4 line 35-48) during a stroke of the press machine forming a part using a first force profile (col.2 line 56-64, fig.1: the force transducer (13) produce a force signal that exerted by a pressure plate (17) on formed part (22));
analyze the monitored conditions to detect occurrence of a defect in formed part (col.2 lines 20-27 and figs.3a -3d: show the variation in force data to determine the flaws, these data can be printed out for analysis) (col.4 lines 27-50 and fig.4: the data is analysis to detect any defect).
When a defect is detected, alter at least one parameter of said first force profile in a manner to reduce recurrence of said detected defect (col.4 line 31-34 and fig.4: step 52).
Therefore, the modification of Martinez (US4750131A) in view of Makabe teaches comprising at least one of a pressure transducer (fig.1: (13)) for supplying a pressure feedback signal indicative of said lower chamber pressure to said controller or a position transducer operative to provide position feedback of said cushion platform to said controller, wherein said controller is configured to
 a) monitor conditions of said press cushion device during a stroke of said press machine forming a part using a first force profile, said monitored conditions including at least one of a position of or a pressure applied by said lower chamber, 
b) analyze said monitored conditions to detect occurrence of a defect in said part, and/or c) when a defect is detected, alter at least one parameter of said first force profile in a manner to reduce recurrence of said detected defect.  

Regarding claim 33, Martinez (US4750131A) disclose controller is further configured to learn force profiles and store them in a HMI to be recalled in a future (col.3 line 68 –col.4 line 1: the reference force and displacement curve can be stored in the controller (28) for future use). 

Claim 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Makabe (US 20170182539 A1) in view of Kohno (US 20110226141), Martinez (US4750131A), and Martinez (US4548066A) and further in view of Schulze (US5042362A).

Regarding claim 21, Makabe disclose the controller (fig.1: (160)) is operative to control said control valve (fig.1: (144)).
Makabe does not disclose the controller is operative to control said control valve to pulse a pressure in said chamber of said at least one hydraulic cylinder.
Schulze teaches a control system for a control drive of a hydraulic cylinder provided as a drive unit for a working tool of a processing machine by which a work piece can be subjected to deformation actions such as punching (col.1 lines 5-10) comprising:
a tool (fig.1: (16)) is driven by a hydraulic cylinder (fig.1: (13)), a valve (fig.1:44)) to adjust the pressure of a hydraulic cylinder (fig.1: (13)) (col.12 lines 1-11), and a controller (fig.1: (51)) is controlling the valve to pulse the pressure of the hydraulic cylinder (fig.1: (13)) (col.12 lines 15-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Makabe’s device by a controller to control a valve to pulse a pressure in a hydraulic cylinder as taught by Schulze in order to control the stroke and speed of the forward and return movements of the tool (Schulze: col.4 lines 17-19).

Regarding claims 22-25, Makabe disclose a Human Machine Interface (HMI) (fig.1: command device (fig.1: 150)) wherein an operator can enter command value indicating the die cushion pressure to operate the hydraulic cylinder by the controller (fig.1: (160)) (paragraph 0054). And since the controller (160) receive the command value from the (150), therefore the operation of the controller (160) is changed by changing the command value in command device (150))
Schulze teaches the controller is configured to set the pulse width frequency and pulse width amplitude of the pressure of the hydraulic cylinder (fig.1: (13)) and operate the hydraulic cylinder at these parameters (note: the path and the speed of the cylinder are corresponding to the pulse amplitude) (col.12 lines 30-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             
/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725